Citation Nr: 0639792	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  04-12 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease (DJD) of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Newark, New Jersey which, inter alia, granted 
a 10 percent initial disability rating for DJD of the right 
knee.  In a February 2004 rating decision, a Decision Review 
Officer increased this disability rating to 20 percent.  
However, because there has been no clearly expressed intent 
on the part of the veteran to limit his appeal to entitlement 
to a specified disability rating, VA is required to consider 
entitlement to all available ratings for that disability.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, this issue 
remains in appellate status.

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

In October 2005, the Board remanded the case for additional 
development.  It has been returned to the Board for further 
appellate consideration.  

The Board also notes that the veteran perfected an appeal of 
the initial rating assigned for his service-connected 
residuals of a right knee injury; however, in a May 2005 
written statement, the veteran withdrew this issue, and it is 
thus no longer before the Board.  See 38 C.F.R. § 20.204 
(2006).


FINDINGS OF FACT

The veteran's DJD of his right knee is not characterized by 
flexion of the right leg limited to 15 degrees or extension 
of the right leg limited to 20 degrees. 




CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for DJD of the right knee have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1-4.10, 4.71a, Diagnostic Codes 5003, 5010, 5260 and 
5261 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
November 2002 and November 2005 letters satisfied the four 
elements delineated in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this 
notice.  However, in Dingess, the Court declared:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service-connection 
claim has been more than substantiated-
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

Id. at 491.  Since a higher initial rating is being denied 
for the veteran's right knee DJD, there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra, in deciding these issues.  
 
Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, an October 2004 private physician's statement, a 
November 2004 private physician's examination report, the 
veteran's Travel Board hearing transcript and lay statements 
have been associated with the record.  VA has obtained, or 
made reasonable efforts to obtain, all evidence which might 
be relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).



Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Since the present appeal 
arises from an initial rating decision, which established 
service connection and assigned the initial disability 
ratings, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In a September 2003 rating decision, the veteran was granted 
service connection at a 10 percent disability rating for DJD 
of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 
5010, Arthritis Due to Trauma.  In a February 2004 decision, 
his disability rating was increased to 20 percent.  In his 
Travel Board hearing, the veteran contended that his service-
connected right knee DJD is more severe than is suggested by 
his assigned 20 percent disability rating.  

Arthritis due to trauma, for which the veteran is service-
connected, is to be rated on the basis of limitation of 
motion under Diagnostic Codes 5260 and 5261.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  Under Diagnostic Code 
5260, a 30 percent rating is warranted if flexion is limited 
to 15 degrees.  Under Diagnostic Code 5261, a 30 percent 
rating is warranted if extension is limited to 20 degrees. 

A December 2002 VA joints examination report reflects that 
the veteran had a full range of motion of his right knee with 
some pain.  A January 2004 VA examiner observed that the 
veteran had range of motion of 0 to 135 degrees with pain at 
the end of the range of motion.  In a December 2005 joints 
examination, the VA physician found the veteran had a range 
of motion of his right knee of -10 to 130 degrees.  In a May 
2006 addendum to his report, the examiner added that the 
veteran had pain that began at 50 degrees and ended at 130 
degrees.  

On the occasion of the aforementioned hearing on appeal, the 
veteran testified that he suffers from persistent pain in his 
right knee.  He stated that the pain is so severe that it 
causes him to limp.  The veteran noted that he was taking 
medication for pain and had been provided a brace.  It was 
further pointed out that the veteran was unable to play 
sports because of this painful right knee.  The veteran 
stated that while a knee replacement had been recommended, 
other medical disabilities prevented him from having knee 
replacement surgery.  

The evidence of record clearly weighs against the assignment 
of a 30 percent disability rating for the veteran's right 
knee DJD.  A higher rating is not warranted under Diagnostic 
Codes 5260 or 5261 for limitation of motion, since the record 
reflects that the veteran has had flexion of more than 15 
degrees and extension of more than 20 degrees throughout the 
appeals period.

The Board has also considered any additional functional loss 
due to pain and other factors under the holding in DeLuca, 
supra.  In this case, no more than the current 20 percent 
rating is warranted.  Although the December 2005 VA joints 
examiner, in his May 2006 addendum, indicated that motion was 
performed with pain noted at 50 degrees through 130 degrees, 
there is no clinical evidence showing that the veteran's 
right knee pain due to his DJD is so disabling as to 
approximate the level of impairment required for assignment 
of more than the current 20 percent rating. 

In a precedent opinion by VA General Counsel, it was held 
that separate ratings may be assigned in cases where a 
service-connected knee disability includes both a compensable 
limitation of flexion under Diagnostic Code 5260 and a 
compensable limitation of extension under Diagnostic Code 
5261, provided that the degree of disability is compensable 
under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 
59990 (2004).  However, given the veteran's range of motion 
measurements throughout the appeals period, this would not 
apply in this case.

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, supra.  
However, the medical evidence demonstrates consistently and 
throughout that the veteran does not meet the criteria for a 
30 percent disability rating from the date of his claim.  
Therefore, the assignment of staged evaluations in this case 
is not necessary.

There is no evidence of record that the veteran's service-
connected DJD of his right knee causes marked interference 
with employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, it is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  Thus, the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 20 percent for the veteran's 
DJD of his right knee.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).




ORDER

A disability rating in excess of 20 percent for DJD of the 
veteran's right knee is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


